DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Applicant’s amendment to claim 14 has removed the duplicate claim warnings.
Response to Arguments
 	Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. Applicant argues the primary reference Hasler teaches adding a “third harmonic current to the current reference when controlling said semiconductor devices to decrease the peak current. The third harmonic is of zero-sequence type and will be kept in the delta-connection. The amplitude and the phase of the added zero-sequence component are based on the highest converter phase current”. Examiner points out that setting the amplitude based on the highest converter phase current is consistent with Applicant’s claimed “magnitude of the third harmonic of the circulating current between 0.1 and 0.2 of the magnitude of a fundamental frequency of the branch current”. For instance, one of ordinary skill in the art would understand to set the magnitude of the third harmonic of the circulating current to 1/6th of the magnitude of the fundamental frequency of the branch current, which is a setting of the amplitude based on the highest converter phase current.
 	Applicant argues Senturk is silent on the third harmonic of the circulating current. While it is true Senturk is silent on the third harmonic, Examiner responds that Senturk is not used to teach the third harmonic magnitude and one of ordinary skill would be able to determine a value of the third harmonic as 1/6th or less, such as 1/8th to 1/6th, of the magnitude of the fundamental.
 	Applicant argues a person of ordinary skill in the art would not arrive at the recited features of amended claim 1. Examiner respectfully disagrees and refers to the prior art references Jonsson (WO 2011/032581) and Andersson (WO 2018/068843), as evidence of the skill in the prior art, and both of which teach setting the magnitude of the third harmonic to 1/6th of the fundamental. See Jonsson “The odd harmonic component may be provided with the opposite polarity in relation to the polarity of the basic reference waveform. It may also have an amplitude that is a fraction of 1/6 or less of the amplitude of the basic reference waveform … The control unit 18 determines the third harmonic component based on the basic reference waveform angular frequency (¾ and amplitude Uv and relative harmonic amplitude k, which relative harmonic amplitude k may be set to 1/6, step 26”.
 	Examiner has maintained the rejections below.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5, 7-10, 12-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler (US 2012/0092906) in view of Senturk (WO 2016/198370).
 	With respect to claim 1, Hasler discloses a method for controlling an electrical converter, the electrical converter comprising three branches (Fig. 1 A,B,C) of series-connected converter cells, wherein the three branches are delta-connected at phase outputs (Fig. 1 1,2,3) of the electrical converter, the method comprising: controlling the converter cells to generate three AC phase output currents (paragraph 3) at the phase outputs and a circulating current (Fig. 1 I0) through the delta-connected branches; and controlling the circulating current to comprise a third harmonic (paragraph 32) of branch currents through the branches, such that minima of the third harmonic of the circulating current are located at maxima of a fundamental frequency of the branch currents through the branches (paragraph 32, the peak current is reduced by aligning the circulating current minimum to the fundamental maximum). Hasler discloses wherein the converter cells are H bridge cells without rectifiers.
 	Senturk discloses an electrical converter wherein each converter cell comprising a rectifier (Fig. 2 34), a DC link with a DC link capacitor (Fig. 2 36) and an inverter (Fig. 2 38), and wherein the electrical converter comprises a transformer (Fig. 1 18) with a three-phase primary side (Fig. 1 20) and with a multi-phase secondary side (Fig. 1 22) providing a separate input current for each rectifier, as well as wherein the three branches (Fig. 8 A,B,C) delta-connected to provide current to a load (Fig. 1 16).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein each converter cell comprising a rectifier, a DC link with a DC link capacitor and an inverter, and wherein the electrical converter comprises a transformer with a three-phase primary side and with a multi-phase secondary side providing a separate input current for each rectifier, in order to power the converter cell in order to be able to provide real power to the load.
 	Hasler in view of Senturk make obvious the method of claim 5 as set forth above, and remain silent as to the ratio of the third harmonic circulating current. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to optimize the ratio wherein a magnitude of the third harmonic of the circulating current is between 0.1 and 0.2 of the magnitude of a fundamental frequency of branch currents through the branches, in order to optimize the reduction of the peak current without generating excessive circulating current. 
 	With respect to claim 2, Hasler in view of Senturk make obvious the method of claim 1, wherein the circulating current is controlled such that a power output at the phase outputs is increased [since the peak current is decreased].  	With respect to claim 3, Hasler in view of Senturk make obvious the method of claim 2, wherein the circulating is controlled such that low harmonics of a current through the DC link capacitors are reduced [since the branch current is more square and leveled each half period, the twice fundamental current (the second harmonic current) is reduced].  	With respect to claim 4, Hasler in view of Senturk make obvious the method of claim 3, wherein the circulating is controlled such that a second harmonic of a current through the DC link capacitors is reduced [since the branch current is more square and leveled each half period, the second harmonic current is reduced].   	With respect to claim 5, Hasler in view of Senturk make obvious the method of claim 4, wherein a phase angle of a third harmonic of the circulating current is set, such that extrema of a fundamental frequency of branch currents through the branches are reduced (paragraph 32, peak currents of branch currents are reduced by aligning the phase of the circulating current such that the negative peak of the circulating current aligns to the peak of the branch current thereby reducing the peak).  	With respect to claim 7, Hasler in view of Senturk make obvious the method of claim 5, wherein the phase output currents are phase-shifted by 120° with respect to each other [three phase currents are 120° apart]. 
 	With respect to claims 8, Hasler in view of Senturk make obvious the electrical converter as set forth above, see claims 1 for additional details. 	With respect to claim 9, Hasler in view of Senturk make obvious the converter of claim 8, wherein the rectifiers are passive rectifiers (Fig. 2 34 diodes).  	With respect to claim 10, Hasler in view of Senturk make obvious the converter of claim 9, wherein the inverters are H-bridge inverters (Fig. 2 38 H-bridge).  	With respect to claim 12, Hasler in view of Senturk make obvious the converter of claim 10, wherein the secondary side of the transformer is designed, such that input currents of the rectifiers are phase-shifted with respect to each other (Fig. 1 θ1 - θ6).  	With respect to claim 13, Hasler in view of Senturk make obvious the converter of claim 8, wherein the inverters are H-bridge inverters (Fig. 2 38 H-bridge).  	With respect to claims 14-18 and 21, Hasler in view of Senturk make obvious the method as set forth above, see claims 3,4,4,5,5 and 7, respectively, for additional details.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839